Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US 2015/0261374), hereinafter as Eguchi.
As for claim 26, Eguchi teaches a mobile device (display device 1; fig. 1; [0051]; which could be in the form of handheld device such as a mobile phone; fig. 19A; [0117]), comprising: 
a housing (casing 101; fig. 19); 
a memory unit (storage unit 50; fig. 2; [0053]) to store data for operations of the mobile device (stores programs, image data, etc. [0070]); 
a display unit (display device 1 includes display panel 20, touch panel 10 stacked together; fig. 2; [0053]) installed in the housing as an input and output unit (display panel 20 for display and touch panel 10 for sensing touch input), having a display area (display area Sa; fig. 1), and comprising a panel having a display panel to display a menu image (i.e. display panel 20) and a touch panel to receive a touch input from a user (i.e. touch panel 10); and 
a sensing unit (imaging unit 4A or 4B; fig. 1; [0051, 0062]; as camera 40 in fig. 19A; [0117]) comprising a lens unit (lens is inherent in a camera) installed to sense a user (configured to image a user and possibly including the display surface Sa; [0117]), the lens unit having a center line being not perpendicular to the display area of the panel (as the imaging unit 41 housing the camera 40 is tilted out, its imaging axis would be at an angle with respect to the display panel 20; i.e. not perpendicular).
However, Eguchi does not teach an interface to communicate with an external device.  On the other hand, as mentioned above, Eguchi teaches that the display device can be in the form of a mobile phone.  Since a mobile phone commonly has various interfaces such as interface to cellular network, Wi-Fi, and even Bluetooth to communicate with other devices.  One of ordinary skill in the art would recognize that Eguchi’s mobile phone could similarly be provided with an interface to communicate with an external device for the reason above.
As for claim 27, Eguchi teaches wherein the sensing center line has an angle with a line perpendicular to the display area of the panel (as the camera 40 is tilted out, its imaging axis would be at an angle with the line perpendicular to the display panel 20; i.e. not parallel; fig. 19A).
As for claim 28, Eguchi teaches wherein the lens unit has a sensing area over the display area of the panel (because of being at an angle with line perpendicular to the display panel 20, the field of view of the camera 40 would overlap the display area of the display panel; fig. 19A).
As for claim 29, Eguchi teaches wherein the center line comprises a sensing center line (the imaging axis of camera 40 is a sensing center line).
As for claim 30, Eguchi teaches wherein the lens unit is at a side of the display area of the panel (at corners; fig. 1 and 19A).
As for claim 31, Eguchi teaches wherein the lens unit is in a portion of the housing (camera 40 is within housing member 41a, which is part of the casing 101; fig. 19A).
As for claim 32, Eguchi teaches wherein the lens unit is at a side of the housing (at corners; fig. 1 and 19A), and the sensing unit further comprises another lens unit in a position to correspond to the display area of the panel (camera 40 of second imaging unit 4B).
As for claim 33, Eguchi teaches wherein the lens unit is in a position to correspond to the display area of the panel, and the sensing unit further comprises another lens unit at a side of the housing (imaging unit 4A at one corner and imaging unit 4B at opposite corner; fig. 1 and 19A).
As for claim 37, Eguchi teaches wherein the lens unit comprises a camera to sense the user (camera 40; fig. 19A).

Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi as applied to claim 26 above, and further in view of Zhang et al. (US 10,528,145), hereinafter as Zhang.
As for claim 38, Eguchi does not teach
wherein the user comprises a plurality of sub-users, one of which has a priority; and the sensing unit senses the one sub-user as a user input to perform one operation of the mobile device.
Zhang teaches a system for providing gesture-based user interaction involving a display and at least one camera (fig. 1 and 2). Specifically, Zhang teaches that in processing inputs from multiple users, priorities can be assigned (fig. 16; column 8, line 23 through column 9, line 35).
One of ordinary skill in the art would recognize that similarly priorities can be given in Eguchi’s invention. This is advantageous in facilitating Eguchi’s hand-held device further for collaborative use, such as team discussion or playing a multi-user video game. Therefore, it would have been obvious to further incorporate Zhang’s feature into Eguchi’s hand-held device for the reason above.
As for claim 39, Eguchi as modified by Zhang, can, as a variation, assign same priority to two users so that their inputs would be considered together. This can be a form of collaborative input.

Allowable Subject Matter
Claims 34-36 and 40-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the sensing unit comprises another lens unit having another center line being parallel to a line perpendicular to the display area to sense the user, of claim 34; 
wherein the lens unit senses the user in an area which is not sensed by another lens unit having another center line parallel to the line perpendicular to the display area of the panel, of claim 35; 
wherein the lens unit senses the user being close to the display area of the panel, and the user being close to the display area of the panel is not sensed when the center line is perpendicular to the display area of the panel, of claim 36; 
wherein the lens unit is in a position to correspond to the display area of the panel and senses the user through the panel, of claim 40; 
wherein the panel comprises a first portion and a second potion with a transparent condition, and the lens unit is in the second potion of the panel to sense the user through the second portion of the panel, of claim 41;
wherein the panel comprises a first portion and a second potion with an interference prevention condition, and the lens unit is in a position to correspond to the second potion of the display area of the pane to sense the user through the second portion of the panel, of claim 42;
wherein the display area of the panel comprises a first portion and a second potion smaller than the first potion in size, and the lens unit is in a position to correspond to the second portion such that the lens unit is prevented being interfered during the sensing the user, of claim 43;
wherein the display area of the panel comprises a first portion and a second potion surrounded by the first portion, and the lens unit is in a position to correspond to the second portion to sense the user through the second portion, of claim 44;
wherein the display area of the panel comprises a first portion and a second potion within the first portion; the second portion has a transparent condition; and the lens unit is in a position to correspond to the second portion to sense the user through the second portion, of claim 45;
wherein: the display area of the panel comprises a first portion and a second potion within the first portion; the second portion has an interference prevention, and the lens unit comprises a camera in a position to correspond to the second portion to sense the user through the second potion, of claim 46;
wherein the display area of the panel comprises a first portion and a second potion to provide an interference prevention to the lens unit, the first portion is at opposite sides of the second portion in a cross section; and the lens unit is in a position to correspond to the second portion to sense the user through the second potion, of claim 47;
wherein the display area of the panel comprises a first portion and a second potion to provide an interference prevention to the lens unit; and the lens unit comprises a camera in a position to correspond to the second portion to photograph the user, of claim 48;
wherein the display area of the panel comprises a first portion having a first number of light elements and a second potion having a second number of light elements to provide an interference- prevention condition to the lens unit when the lens unit senses the user; and the lens unit is at a bottom of the panel to correspond to the second portion to sense the user through the second portion, of claim 49; and
wherein the display area of the panel comprises a first portion and a second potion having an interference-prevention condition; the user comprises a plurality of sub-users, one of which has a priority; and the sensing unit senses at least one of the one sub-user and the other sub-user through the second portion to perform one operation of the mobile device, of claim 50.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/20/22, with respect to the rejection(s) of claim(s) 26, 27, 30-33 and 37-39 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eguchi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628